Ethridge, J.
(dissenting).
I do not think the court has jurisdiction of the appeal so as to authorize it to decide the cause, and that the appeal should be dismissed by the court of its own motion. The appellees in their brief say: \
*96“We are aware of the fact that the appellants have no right to be heard in this court, and that this appeal should be dismissed, and this cause remanded to the chancery court of Leflore county for further proceedings until a decree is rendered, from which an appeal will lie as held in Drainage District v. Napence Plantation Co., 118 Miss. 493, 78 So. 709, and Clark v. Strong, 81 So. 643, but as such action would serve only to delay the cause and would leave the questions raised by these objectors undecided and all to he argued and insisted upon again, we have refrained from making a motion to dismiss the appeal, hoping that these questions may he finally decided and eliminated from the proceeding.”
In the case of Drainage District v. Napence Plantation Co., above cited, this court held that no appeal lies from the order of the chancellor complained of and sustained a motion to dismiss the proceeding because no appeal would lie from an order of this kind. In Clark v. Strong, 81 So. 643, upon motion to dismiss, the court said:
“The statute under which the [drainage] district is being formed does not provide for the appeal here attempted to be taken, and the orders and decrees made in the process of the creation of a drainage district were not within the general statutes regulating appeals from the chancery court.”
It is well settled' in Mississippi that the right of this court to entertain appeals is dependent upon statute, and where there is no appeal allowed by statute this court has no jurisdiction to entertain an appeal. It is equally well settled in this state that jurisdiction cannot be conferred upon this court by consent so as to give it a right to entertain an appeal not provided for by law. In Ward v. Whitfield, 64 Miss. 754, 2 So. 493, the court held that where no appeal is provided for by statute and the lower court grants an appeal authorized by law that this court will apply the corrective *97by dismissing of its own motion sncb appeals.. Cooper, C. J., delivering the opinion of the court, at page 761 of 64 Miss., 2 So. 495, said :
“We would have disposed of these appeals with a simple order of affirmance but for the opportunity afforded by them to again admonish chancellors, that appeals from interlocutory decrees ought not to be granted unless the principles of the case can be settled upon such appeals. In the progress of chancery pro-. ceedings very many interlocutory decrees are made, and it is but natural that parties should desire to avail themselves of every opportunity afforded for appeals. But the statute authorizing appeals from such decrees can have application only when the principles governing the cause may be settled by the appeal, or where the chancellor doubts the correctness of his conclusion, and costs and delay may be avoided by the appeal. It is not the purpose of the statute to afford appeals to this court merely because litigants are dissatisfied with such interlocutory decrees; ordinarily, the interests of all parties will be advanced, and justice more speedily and economically administered by proceeding to final decree. Unless the evil of frequent appeals is removed by the action of the lower courts, this court will apply the corrective by dismissing ex mero motu appeals improvidently granted.”
In Greve v. McGee, 92 Miss. 190, 45 So. 706, the court of its own motion dismissed an appeal to this court not allowed by the chancellor.
So I say the court of its own motion ought to dismiss the appeal in this case. The opinion rendered by the majority does not hold that the court has jurisdiction by the statute, and the above cases are not overruled, but the court has entertained the appeal as a matter of mere grace and favor to the litigants. If I understand them, the majority reserved the right to dismiss such appeals whenever a motion is made to *98do so, and will consider themselves bound by the cases quoted from the appellee’s brief. In my opinion all litigants as to appeals should have equal rights before this court, and appeals should be entertained as of right and not otherwise. In legal effect the opinion of ’ the majority is not an opinion of this court, as such, but is a mere opinion of five learned lawyers who happen to occupy positions in this court. I prefer not to express my own opinion on the merits presented, and it seems to me that the question as to whether the question presented is a judicial question is open to doubt. The creation of a drainage district seems to be a legislative function, and it is doubtful whether the controversy is a judicial one, at least I deem it sufficiently so to have that question determined after argument and investigation in a real suit where the question is presented.